UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
AMERICAN TECHNICAL CERAMICS CORP.
and AVX CORPORATION,

        Plaintiffs,
                                               MEMORANDUM & ORDER
      -against-                                14-CV-6544(KAM)(GRB)

PRESIDIO COMPONENTS, INC.,

       Defendant.
----------------------------------X
MATSUMOTO, United States District Judge:

            Plaintiffs American Technical Ceramics Corporation

(“ATC”) and AVX Corporation (collectively, “ATC” or

“plaintiffs”) commenced this action against defendant Presidio

Components, Inc. (“defendant” or “Presidio”) on November 6,

2014.   (Complaint, ECF No. 1.)       Plaintiffs allege that defendant

makes and sell capacitors that infringe the following ATC

patents: United States Patent No. 6,144,547 (“the ‘547 Patent”),

United States Patent No. 6,337,791 (“the ‘791 Patent,” and

together with the ‘574 Patent, the “patents-in-suit”). 1

            Plaintiffs seek a finding that Presidio willfully

infringed on the patents-in-suit, and injunctive relief



1     As explained in the court’s memorandum and order on the parties’ cross-
motions for summary judgment, plaintiffs initially also accused defendant of
infringing on United States Patent No. 6,992,879 (the “‘879 Patent”). Since
the initiation of this action, however, the United States Patent and
Trademark Office has cancelled the ‘879 Patent in its entirety, and the court
has dismissed plaintiffs’ claims for infringement of the ‘879 Patent. (See
Summary Judgment Order, ECF No. 126, at 20-23.)


                                      1
prohibiting Presidio from engaging in further infringement.

Plaintiffs also seek damages from the alleged infringement,

including attorneys’ fees and costs.         The court has previously

construed various terms in the patents-in-suit (see generally

Claim Construction Order (“Cl. Constr. Order”), ECF No. 79), and

has also considered and ruled on cross-motions for summary

judgment.    (Summary Judgment Order (“MSJ Order”), ECF No. 126.)

Presently before the court are the parties’ submissions for

claim construction of a single term, “terminations,” as recited

in the ‘547 Patent.

                                Background

            Plaintiff ATC is a wholly owned subsidiary of

plaintiff AVX, and all parties manufacture electrical devices,

including capacitors.       (MSJ Order at 3.)    Capacitors are

electronic components that store and release energy within a

circuit.    (Id.)   They are used in a variety of electrical

systems, including consumer electronics.         (Id.)    Capacitors

generally consist of two parallel conductive (usually metal)

plates separated by a non-conductive insulating material, called

a “dielectric.”     (Id.)

            This action relates to “multilayer ceramic capacitors”

(“MLCCs”), which are created through the combination of multiple

capacitors by stacking several layers of conductive and non-

conductive/dielectric material.       (Id. at 3-4.)      All parties


                                     2
manufacture and sell MLCCs.    (Id.)   Additionally, this action

was briefly stayed while the patents-in-suit underwent inter

partes review (“IPR”) proceedings, in which defendant

unsuccessfully challenged the validity of Claims 1 and 12 of the

‘547 Patent.   (Id. at 7-8.)

           As noted above, earlier in this action, both parties

filed, and the court ruled on, motions for summary judgment.       As

is relevant here, defendant sought summary judgment that their

accused devices not infringe the ‘547 Patent.     (Id. at 3, 46.)

In seeking summary judgment of noninfringement as to the ‘547

Patent, defendant asserted that the accused products do not have

“substantially L-shaped terminations,” as required by the ‘547

Patent.   (Id. at 46-47.)

           More specifically, defendant asserted that plaintiffs’

infringement theory is contingent on the accused products’

external electrodes, or surface pads, which are located on the

bottom of the accused product, forming part of the termination

structure and thereby constituting the lower, horizontal portion

of the “L” shape.   (Id.)   According to defendant, the surface

pads cannot be considered part of the termination structure, and

therefore must be disregarded in determining whether the

terminations are substantially L-shaped.     (Id.)   Plaintiffs

countered that the surface pads are part of the termination




                                  3
structure, and therefore that summary judgment should be denied.

(Id. at 47.)

          The court noted that determining which argument should

prevail requires an operable definition of “terminations,” and

that the Claim Construction Order had not addressed this term

because the parties had agreed that it, along with other terms

not addressed in the parties’ first claim construction

submissions, should be “given [its] plain and ordinary meaning.”

(Id. at 47-49 (citation omitted).)       The court also noted that no

party had suggested a plain and ordinary meaning or directed the

court to anything in the record that might aid in determining

the plain meaning of “terminations.”       (Id. at 49.)

          Based on Federal Circuit precedent regarding the

relationship between claim construction and summary judgment,

the court declined to supply and apply its own plain and

ordinary meaning for “terminations” and denied summary judgment

without prejudice pending further claim construction of

“terminations.”   (Id. at 49-54.)       The instant briefing followed.

                          Legal Standard

I.   Claim Construction Generally

          In order to protect effectively an inventor’s rights,

patents must describe the exact scope of an invention.       See

Markman v. Westview Instruments, Inc., 517 U.S. 370, 373 (1996)

(“[A] patent must describe the exact scope of an invention and


                                    4
its manufacture to secure to [the patentee] all to which he is

entitled, [and] to apprise the public of what is still open to

them.” (alterations in quoted material) (internal quotation

marks and citation omitted)).    “It is well established that

determining infringement is a two-step process” whereby, the

court must first construe a patent’s claim limitations to define

the meaning and scope of the invention, and second, must compare

the accused device to the construed claims.    See Innova/Pure

Water, Inc. v. Safari Water Filtration Sys., Inc., 381 F.3d

1111, 1115–16 (Fed. Cir. 2004) (citations omitted).

          “‘[T]he construction of a patent, including terms of

art within its claim,’ is not for a jury but ‘exclusively’ for

‘the court to determine.’”    Teva Pharmaceuticals USA, Inc. v.

Sandoz, Inc., 135 S. Ct. 831, 835 (2015) (quoting Markman, 517

U.S. at 390).   In deciding matters of claim construction,

district courts have discretion regarding the procedure by which

to reach a final determination.    See Ballard Med. Prods. v.

Allegiance Healthcare Corp., 268 F.3d 1352, 1358 (Fed. Cir.

2001) (“District courts have wide latitude in how they conduct

the proceedings before them, and there is nothing unique about

claim construction that requires the court to proceed according

to any particular protocol.    As long as the trial court

construes the claims to the extent necessary to determine




                                  5
whether the accused device infringes, the court may approach the

task in any way that it deems best.”).

           In addition, the court need only construe claims that

are “in controversy” and only “to the extent necessary to

resolve the controversy.”   Vivid Techs., Inc. v. Am. Sci. &

Eng’g, Inc., 200 F.3d 795, 803 (Fed. Cir. 1999) (citation

omitted); see also Ballard, 268 F.3d at 1358 (“If the district

court considers one issue to be dispositive, the court may cut

to the heart of the matter and need not exhaustively discuss all

the other issues presented by the parties.”).    Further, the

court is “not required to construe every limitation present in a

patent’s asserted claims,” but rather, the focus is on

“resolution of disputed meanings and technical scope . . . for

use in determination of infringement.    See O2 Micro Int’l Ltd.

v. Beyond Innovation Tech. Co., 521 F.3d 1351, 1362 (Fed. Cir.

2008) (emphasis omitted) (citations omitted).

II.   Sources for Claim Construction

           Courts must construe patent claims “objectively and

without reference to the accused device.”    Vivid Techs., 200

F.3d at 803 (emphasis added).   This means that courts must

“seek[] to accord a claim the meaning it would have to a person

of ordinary skill in the art at the time of the invention.”

Innova/Pure Water, Inc., 381 F.3d at 1116 (citations omitted).

In doing so, a court considers three primary sources within the


                                 6
intrinsic evidence of record: (i) the language of the claims,

(ii) the specification, and (iii) the prosecution history.

Secure Web Conference Corp. v. Microsoft Corp., No. 13-CV-

2642(JG), 2014 WL 4954644, at *1 (E.D.N.Y. Oct. 2, 2014) (citing

Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed.

Cir. 1996)).

     A.    Claim Language

           First, the court “look[s] to the words of the claims

themselves, both asserted and non-asserted, to define the scope

of the patented invention.”   HowLink Global LLC v. Network

Commc’ns Int’l. Corp., 561 F. App’x 898, 905 (Fed. Cir. 2014)

(quoting Vitronics, 90 F.3d at 1582).   In making such a

determination, “[t]he words of the claim are the controlling

focus.”   Secure Web, 2014 WL 4954644, at * 2 (citing Digital

Biometrics, Inc., v. Identix, Inc., 149 F.3d 1335, 1344 (Fed.

Cir. 1998)).

           In general, the language of a claim is given its

ordinary and customary meaning unless a distinct definition is

employed in the specification or prosecution history.   See

Digital Biometrics, 149 F.3d at 1344 (“The written description

is considered, in particular to determine if the patentee acted

as his own lexicographer, as our law permits, and ascribed a

certain meaning to those claim terms.   If not, the ordinary

meaning, to one skilled in the art, of the claim language


                                 7
controls.” (citing York Prods., Inc. v. Central Tractor Farm &

Family Ctr., 99 F.3d 1568, 1572 (Fed. Cir. 1996))).

          The ordinary and customary meaning of a claim term is

that which one of “skill in the art at the time of the

invention” would understand.   Innova/Pure Water, 381 F.3d at

1116 (citations omitted); see also InTouch Techs, Inc. v. VGO

Commc’ns Inc., 751 F.3d 1327, 1339 (Fed. Cir. 2014) (“Generally,

a claim term is given the ordinary and customary meaning as

understood by a person of ordinary skill in the art at the time

of invention.” (citation omitted)); Interactive Gift Exp., Inc.

v. Compuserve Inc., 256 F.3d 1323, 1332 (Fed. Cir. 2001)

(“Throughout the construction process, it is important to bear

in mind that the viewing glass through which the claims are

construed is that of a person skilled in the art.” (citations

omitted)).

          In interpreting claim terms, courts have applied the

doctrine of “claim differentiation.”    This doctrine “stems from

the common sense notion that different words or phrases used in

separate claims are presumed to indicate that the claims have

different meanings and scope,” and creates a “presumption that

two independent claims have different scope when different words

or phrases are used in those claims.”   Seachange Int’l, Inc. v.

C-COR, Inc., 413 F.3d 1361, 1368-69 (Fed. Cir. 2005) (internal

quotation marks and citations omitted.)   The Court of Federal


                                 8
Claims has applied this doctrine in declining to “infer that two

different words within a claim . . . have the same meaning.”

TDM Am., LLC v. United States, 85 Fed. Cl. 774, 794 (2009)

(citing Andersen Corp. v. Fiber Composites, LLC, 474 F.3d 1361,

1369 (Fed. Cir. 2007)).

           Claim differentiation, however, is “a guide, not a

rigid rule.” Laitram Corp. v. Rexnord, Inc., 939 F.2d 1533, 1538

(Fed. Cir. 1991) (quoting Autogiro Co. of Am. v. United States,

384 F.2d 391, 404 (Ct. Cl. 1967)); accord Marine Polymer Techs.,

Inc. v. HemCon, Inc., 672 F.3d 1350, 1359 (Fed. Cir. 2012)

(citations omitted).    Accordingly, it “is not as strong across

related patents as it would be if the different claim

limitations appeared in the same patent.”    Clare v. Chrysler

Grp. LLC, 819 F.3d 1323, 1330 (Fed. Cir. 2016).

     B.    Specification

           Next, the court looks at a patent’s specification, as

“[c]laims must be read in view of the specification, of which

they are a part.”    Markman v. Westview Instruments, Inc., 52

F.3d 967, 979 (Fed. Cir. 1995) (citations omitted), aff’d, 517

U.S. 370 (1996).    “The specification contains a written

description of the invention which must be clear and complete

enough to enable those of ordinary skill in the art to make and

use it.”   Vitronics, 90 F.3d at 1582.   Consequently, “the

specification is always highly relevant to the claim


                                  9
construction analysis,” “is the single best guide to the meaning

of a disputed term,” and is “[u]sually . . . dispositive.”     Id.

          In setting out a clear and complete written

description, a patent’s specification may also include a

particular definition of a term that supersedes the term’s

“plain and ordinary meaning.”   See Stryker Corp. v. Zimmer,

Inc., 837 F.3d 1268, 1272 (Fed. Cir. 2016) (noting exception to

the general rule that courts look to terms’ plain and ordinary

meanings “when a patentee sets out a definition and acts as her

own lexicographer” (citations omitted)).

          Therefore, the specification may assist in the court’s

determination of whether the inventor intentionally used any

terms in the claims in a manner inconsistent with their ordinary

meaning; however, this intention must be clear.   See Vitronics,

90 F.3d at 1582 (“[A] patentee may choose to be his own

lexicographer and use terms in a manner other than their

ordinary meaning, as long as the special definition of the term

is clearly stated in the patent specification or file history.”

(citations omitted)).

          Additionally, where a specification discloses an

embodiment, a claim construction that renders the embodiment

outside the scope of the claim “is rarely, if ever, correct and

would require highly persuasive evidentiary support.”   Id. at

1583 (citations omitted).   Further, “it is improper to read


                                10
limitations from a preferred embodiment described in the

specification – even if it is the only embodiment – into the

claims absent a clear indication in the intrinsic record that

the patentee intended the claims to be so limited.”    Liebel-

Flarsheim Co. v. Medrad, Inc., 358 F.3d 898, 913 (Fed. Cir.

2004) (citations omitted).

     C.   Prosecution History

          Third, the court may consider the prosecution history

of the patent, if it is in evidence.   Phillips v. AWH Corp., 415

F.3d 1303, 1317 (Fed. Cir. 2005) (citing Markman, 52 F.3d at

980); accord Amhil Enterprises Ltd. v. Wawa, Inc., 81 F.3d 1554,

1559 (Fed. Cir. 1996) (“The prosecution history, in addition to

being used while considering the factual issue of infringement

and whether prosecution history estoppel places any limitations

on what infringes a claim, should also be used when considering

the legal issue of proper claim construction.” (citations

omitted)).   The prosecution history contains a complete record

of all the proceedings before the Patent and Trademark Office,

including any express representations made by the applicant

regarding the scope of the claims.   As such, the record before

the Patent and Trademark Office is often of critical

significance in determining the meaning of the claims.    See

Markman, 52 F.3d at 980.




                                11
            Importantly, “[t]he prosecution history limits the

interpretation of claim terms so as to exclude any

interpretation that was disclaimed during prosecution.”

Southwall Tech., Inc. v. Cardinal IG Co., 54 F.3d 1570, 1576

(Fed. Cir. 1995) (citations omitted).    However, “[a]bsent a

clear disavowal or contrary definition in the specification or

the prosecution history, the patentee is entitled to the full

scope of its claim language.”    Home Diagnostics, Inc. v.

LifeScan, Inc., 381 F.3d 1352, 1358 (Fed. Cir. 2004).

            Accordingly, a party asserting prosecution history

disclaimer has the “burden of proving the existence of a ‘clear

and unmistakable’ disclaimer that would have been evident to one

skilled in the art.”    Trivascular, Inc. v. Samuels, 812 F.3d

1056, 1063-64 (Fed. Cir. 2016) (citation omitted).

     D.     Extrinsic Evidence

            Finally, although it is well-settled that courts

should look primarily to the intrinsic evidence of record in

resolving a claim construction dispute, extrinsic evidence may

be considered when ambiguity remains after consulting the

intrinsic evidence.    Vitronics, 90 F.3d at 1583.   Extrinsic

evidence has been defined to include evidence external to the

patent and prosecution history, such as expert testimony,

inventor testimony, dictionaries, and relevant treatises or

articles.    See Secure Web, 2014 WL 4954644, at *2 (citing


                                 12
Phillips, 415 F.3d at 1317); accord Vitronics, 90 F.3d at 1584

(citations omitted).

          “[E]xtrinsic evidence in general, and expert testimony

in particular,” however, “may be used only to help the court

come to the proper understanding of the claims; it may not be

used to vary or contradict the claim language.”     Vitronics, 90

F.3d at 1584 (citing Markman, 52 F.3d at 980).     Further,

“extrinsic evidence is ‘less significant than the intrinsic

record in determining the legally operative meaning of claim

language.’”     Secure Web, 2014 WL 4954644, at *2 (quoting

Phillips, 415 F.3d at 1317).     Consequently, in permitting

consideration of extrinsic evidence, “[t]he Federal Circuit has

cautioned courts not to place too much reliance on extrinsic

evidence and too little reliance on intrinsic sources.”       Id. at

*2 (citing Phillips, 415 F.3d at 1320).

                              Discussion

          The court will construe the term “terminations” as

recited in the ‘547 Patent after consideration of the parties’

submissions at the court’s request.    No other terms are at issue

at this time.    Plaintiffs assert that “terminations” should be

construed as “conductive structures arranged externally on the

device body.”    (E.g., Joint Disputed Claim Terms Chart, ECF No.

129, at 1.)




                                  13
           In briefing the instant construction dispute,

defendant initially asserted that “terminations” should be

construed as a “layer covering a portion of the device body for

providing electrical and mechanical connection to the device’s

conductive patterns.”   (Id.)   However, in response to

plaintiffs’ argument that a termination can include more than

one layer, defendant has proposed that “terminations” be

construed as “structures covering a portion of the device body

for providing electrical and mechanical connection to the

device’s conductive patterns / electrodes.”    (Defendant’s Claim

Construction Brief (“Def. Mem.”), ECF No. 131, at 4.)

           Based on their proposed constructions, the parties

agree that terminations are (i) structures that are (ii)

conductive and (iii) external to the capacitor device body.

Both parties’ proposed constructions expressly refer to the

terminations as structures, and clearly indicate that

terminations are conductive.    Further, although defendant does

not expressly state that terminations are “external” to the

capacitor body, defendant asserts that terminations “cover[] a

portion of the device body,” thus conceding that the

terminations are external to the device body.    (Id. (emphasis

added).)   Consequently, the court need only determine whether

the additional purported characteristics of terminations set

forth in defendant’s proposed construction, i.e., that


                                 14
terminations are “for providing electrical and mechanical

connection to the device’s conductive patterns / electrodes,”

represent a proper construction of the ‘547 Patent.    For the

reasons set forth below, the court respectfully rejects

defendant’s proposed construction, and adopts plaintiffs’

proposed construction.

I.   Intrinsic Evidence

     A.     Claim Language

            The court begins, as it must, with the language of the

relevant claims.    See Vitronics, 90 F.3d at 1582 (noting that

claim construction inquiry begins with “the words of the claims

themselves”).    Here, the word “terminations” appears in the

disputed claims 1 and 12 of the ‘547 Patent.    Claim 1 claims, in

relevant part:

          A thin film capacitor device for mounting to a
          surface, said capacitor device comprising a
          device body having small dimensions in length,
          width and height, and having substantially L-
          shaped terminations located thereon with portions
          of said terminations extending over a bottom
          surface of said device body and negligibly over a
          top surface of said device body, said device body
          including:

          an insulating substrate having a top surface and
          a bottom surface;

          a first conductive pattern located above said top
          surface of said substrate and defining a first
          polarity capacitor plate;

          a dielectric layer located on top of said first
          conductive pattern;



                                  15
       a second conductive pattern located on said
       dielectric layer, said second conductive pattern
       defining a second capacitor plate in registry
       with said first capacitor plate; and

       a planar cover layer located above said second
       conductive pattern.

(‘547 Patent at 6:13-32 (emphasis added).)

          Claim 12 of the ‘547 Patent claims

       A capacitor device for mounting to a surface,
       said capacitor device comprising:

       a device body of a small size no greater than
       0402 and a nominal height of no greater than
       about 0.40 mm;

       said device body having a capacitor structure
       located therein, said capacitor structure being
       formed of at least one first polarity electrode
       and at least one second polarity electrode
       separated by an interposing layer of dielectric;
       and

       substantially L-shaped terminations located on
       opposite end surfaces of said device body, with
       portions of said terminations extending over a
       bottom surface of said device body and negligibly
       on a top surface of said device body.

(‘547 Patent at 6:62-7:8(emphasis added).)

          Although the foregoing claim language establishes that

terminations are external to the capacitor device body, neither

claim 1 nor claim 12 expressly supports defendant’s proposed

construction, as neither claim indicates that terminations

provide electrical and mechanical connection to the capacitor

device’s conductive patterns and/or electrodes.




                               16
           Further, defendant’s only argument in support of its

proposed construction based on the language of the claims is

unpersuasive.   Defendant notes that the ‘547 Patent “claims

‘terminations’ and, separately, ‘conductive’ patterns.”    (Def.

Mem. at 22; see also ‘547 Patent at 6:13-32 (Claim 1).)

According to defendant, the separate references to

“terminations” and “conductive” patterns make clear that

terminations are distinct from other conductive structures in

the capacitor device.    (Id.)

           There is no dispute, however, that terminations are

not the only conductive structures on or in the capacitor

devices disclosed by the ‘547 Patent.   As the court observed in

the prior claim construction order, the patents-in-suit relate

to “multilayer ceramic capacitors,” which “are created . . . by

stacking several layers of conductive and non-conductive (i.e.,

dielectric) material.”   (Cl. Constr. Order at 2 (emphasis

added).)   Thus, the court agrees that “terminations” are not the

only conductive structures disclosed in the ‘547 Patent.     From

the conclusion that the ‘547 Patent discloses non-termination

conductive structures, it cannot also be concluded that

terminations are “for providing electrical and mechanical

connection to the device’s conductive patterns / electrodes,” as

defendant contends.   Consequently, the court rejects defendant’s




                                 17
contention that the claim language supports this aspect of

defendant’s proposed construction.

     B.   Specification

          The court next considers the patent’s specification,

upon which the parties rest the bulk of their arguments

regarding the language of the ‘547 Patent.    As is relevant here,

the ‘547 Patent notes a typical manufacturing process by which

“thin film” techniques are used to manufacture a “larger wafer”

out of which “many” capacitors are made (‘547 Patent at 4:10-

16), and describes a “novel method of applying terminations to

the individual capacitors of the wafers.”    (Id. at 4:38-40.)

          The ‘547 Patent’s specification contains the following

diagram, in which the “substantially L-shaped terminations” are

labeled 16 and 18:




                               18
(‘547 Patent at 1 (circular markings added); see also ‘547

Patent Fig. 3 (same diagram).) 2

           Regarding the application of terminations to the

device body, the ‘547 Patent’s specification describes a process

by which a “series of parallel cuts” are made in a completed

wafer, producing a “series of capacitor array strips” with

“channels” between them.      (Id. at 4:47-51.)      A “shadow mask,”

which “includes parallel masking members,” is then “placed over

the series of array strips,” and the “main (principal) and

bottom land portions of the terminations are applied in [a]

single sputtering run.”      (Id. at 4:55-63.)

           The ‘547 Patent further states that the sputtering

will “[p]referably” involve the “deposition of two layers, such

as Cr and Cu,” i.e. chromium (Cr) and copper (Cu), and that

“[a]n electroless nickel coating from NiB composition,” i.e.

nickel (Ni) and boron (B), “may then be applied to form a

barrier layer before solder application.”         (Id. at 4:63-5:3).

Additionally,

        [a]fter the terminations are applied, the array
        strips are diced in a second direction,
        perpendicular to the first direction, to yield
        the individual capacitors 10. Referring to FIG.

2     For additional context, in Figure 3 as explained in column 3, lines 3
through 42 of the ‘547 Patent, the capacitors’ internal electrodes, which
develop capacitance and thereby enable the capacitor to store and release
energy, are labeled 40 and 42. The layer labeled 38 is a glaze layer, and
the layer labeled 48 is a glue or epoxy layer. Finally, the layer labeled 44
is a dielectric, or non-conductive layer between the capacitor’s internal
electrodes.


                                     19
         5D, capacitors 10 are then removed from carrier
         72 by dissolution or ungluing of the temporary
         glue. . . . A barrel plating or other soldering
         process of nickel and SnPb may then be employed.

(Id. at 5:4-11.) 3

            The ‘547 Patent’s specification also contains the

following table (“Table II”), which “sets forth various details

of a preferred termination structure in an exemplary . . .

capacitor:”




(‘547 Patent at 5:12-27.)

             “Sn” is the chemical symbol for tin, and “Pb” is the

chemical symbol for lead.       Thus, the nickel “Barrier II” layer

and tin-lead “Solder” layers in Table II correspond to the

“barrel plating or other soldering process of nickel and SnPb”


3     Figures 5C and 5D, which illustrate portions of the process for
creating array strips and dicing the strips into individual capacitors, are
reproduced here for context:




      Figure 5C also depicts the shadow mask/masking member (84), and the
parallel cuts are also depicted. (‘547 Patent at 4:55-60.)


                                     20
referenced at lines 10-11 of column 5 of the ‘547 Patent, which

are excerpted above.

          Defendant makes several arguments in support of its

proposed construction of “terminations” based on the foregoing

aspects of the specification, but none of defendant’s arguments

are convincing.   Most notably, defendant asserts that the ‘547

Patent “expressly excludes external plating, one of many types

of conductive structures arranged externally on the device body,

from ‘terminations.’”   (Def. Mem. at 20.)    According to

defendant, the ‘547 Patent “defin[es] terminations (including

the barrier layer and solder application described in T[able]

II), and then explain[s] that after the terminations are

applied, only then is plating employed.”     (Id. (emphasis in

quoted material) (citing ‘547 Patent at 5:1-27 and Declaration

of Dr. Michael Randall, Ph.D. in Support of Defendant’s Brief

(“Randall Decl.” or the “Randall Declaration”), Def. Ex. CG, ECF

No. 133-4, ECF pp. 70-137 of 260, ¶¶ 28, 61).)     Consequently,

according to defendant, because the ‘547 Patent discloses an

external conductive structure other than terminations,

plaintiffs’ proposed construction cannot be correct.

          Defendant, however, does not point to any language in

the ‘547 Patent that expressly excludes plating from the

termination structure, because no such language exists.

Instead, defendant asserts that the ‘547 Patent “describes the


                                21
application of the terminations, after which a series of cuts

are made to create individual chips.”     (Def. Mem. at 20

(emphasis in quoted material) (citing ‘547 Patent at 1:65-2:2,

5:31-34).)   According to defendant, “[b]arrel plating cannot be

employed until after the individual chips are created” (id.

(citing Randall Decl. ¶ 29)), and consequently, because the

terminations are applied before individual chips are created,

the plating cannot be part of the termination.

          Further, according to defendant, the ‘547 Patent

“distinguishes” the termination application process it discloses

“from termination by dipping, and in doing so acknowledges that

a termination can be dipped, but does not involve the external

plating process.”   (Id. at 20-21 (citing ‘547 Patent at 3:34-36

and Randall Decl. ¶ 30).)   Defendant also submits that in light

of the purported distinction between termination by dipping and

external plating, “a person of skill in the art understands that

the ‘547 [P]atent makes it repeatedly clear that external

plating . . . is not part of the termination, but is employed

after terminations are applied.”     (Id. at 21 (citing Randall

Decl. ¶¶ 29-30).)

          Defendant’s contention that external plating is an

external conductive structure that is not part of the

termination structure does not withstand scrutiny.     Most

importantly, defendant acknowledges, but wholly fail to address,


                                22
the ‘547 Patent’s statement that Table II sets forth the details

of a “preferred termination structure in an exemplary

capacitor,” and Table II’s inclusion of a nickel “Barrier II”

layer and a tin-lead, or SnPb, “Solder” layer.   (Id. at 23-24.)

Thus, the ’547 Patent’s specification very clearly includes the

plating layers that are applied after individual chips are

created, and which defendant contends are not part of the

termination, in a table that describes a “preferred termination

structure in an exemplary capacitor.”

           Additionally, although defendant suggests that the

‘547 Patent indicates that the terminations it discloses are

applied exclusively by sputtering, the specification makes clear

that the sputtering process it describes results in the

application of only “portions of the terminations.”   (‘547

Patent at 4:55-63.)   Thus, other portions of the terminations

can presumably be applied by other processes, such as barrel

plating.

           Further, defendant does not explain the basis for its

contention that plating layers are not part of the termination

structure based on the ‘547 Patent’s purported distinction

between terminations applied by sputtering and terminations

applied by dipping.   As plaintiffs point out, although the ‘547

Patent describes a manufacturing process, it is “directed to ‘a

structurally complete invention.’”   (Pl. Mem. at 3-4 (emphasis


                                23
omitted) (quoting Cl. Constr. Order at 15).)           Moreover, in

setting forth a structurally complete invention, the ‘547 Patent

clearly contemplates that plating layers are part of the

termination structure.      In sum, defendant’s reading of the ‘547

Patent as excluding plating layers from the termination

structure is untenable in light of the clear language of the

specification, including Table II.

            Defendant also contends that the ‘547 Patent describes

“orientation indicia,” which are “another type of conductive

structure arranged externally on the device body” but are not

“terminations.” (Def. Mem. at 21.)         According to defendant, this

also weighs against plaintiffs’ contention that all external

conductive structures are terminations.

            Defendant does not explain what orientation indicia

are, 4 but at a deposition, defense counsel questioned plaintiffs’

expert, Dr. Shanfield, regarding orientation indicia. (See

generally Shanfield Dep., Def. Ex. CH, ECF No. 133-4, ECF pp.

138-89 of 260, at ECF pp. 155-56, Dep. pp:ll. 66:23-72:22.)              Dr.

Shanfield testified that he is “in general” familiar with




4     Defendant’s brief cites to paragraph 31 of the Randall Declaration
(Def. Mem. at 6-7, 21), but that and the following paragraph do not explain
what orientation indicia are. (See Randall Decl. ¶¶ 31-32.) Instead, the
relevant paragraphs contain only a conclusory assertion that orientation
indicia are “conductive structures arranged externally on the device body,”
without further explanation. (Id.)


                                     24
products that have orientation marks or indicators on them, and

stated that

       [i]n some types of capacitors, you have a
       positive or a negative terminal, because they’re
       meant to function with a positive voltage on one
       terminal and a negative voltage on the other, so
       there would . . . be some kind of indication of
       that on the capacitor.

(Id. at 67:19-68:7.)

          Nothing in Dr. Shanfield’s testimony, or any other

intrinsic or extrinsic evidence put before the court, indicates

that orientation marks are a “conductive structure.”   Instead,

Dr. Shanfield’s testimony suggests that orientation indicia are

not three-dimensional structures, but are instead merely

markings that indicate the intended polarity associated with a

capacitor’s terminal.   Further, nothing in Dr. Shanfield’s

testimony or in the record suggests that orientation indicia are

conductive.   Accordingly, defendant’s premise, that orientation

indicia are “another type of conductive structure” that are not

terminations (Def. Mem. at 21), fails.   Defendant’s bare and

unsupported assertions do not establish that that orientation

indicia are non-termination external conductive structures, or

that plaintiffs’ proposed construction is consequently

incorrect.

          Finally, defendant asserts that the ‘547 Patent is

“entirely silent regarding any other externally arranged




                                25
structures,” that is, externally arranged structures other than

plating and orientation indicia.          (Def. Mem. at 21.)    According

to defendant, because the ‘547 Patent “does not describe any

other externally arranged conductive structures, for example

external electrodes, . . . a claim that includes those

structures as ‘terminations’ is invalid for lack of a written

description.”     (Id.) 5

            This argument does not make sense.         The court finds

that the ‘547 Patent includes as terminations all externally

arranged conductive structures.        Nothing in the ‘547 Patent’s

specification suggests that the ‘547 Patent discloses external

conductive structures that are not terminations.            Consequently,

the ‘547 Patent’s language does not indicate that plaintiffs’

proposed construction of the term “terminations” is incomplete.

Finally, it is unclear how a failure to exclude particular

external conductive structures that are not otherwise discussed

or identified in the ‘547 Patent from the definition of

“terminations” could, in and of itself, render the ‘547 Patent

invalid for lack of a written description.




5     The parties have submitted extensive argument to the court regarding
whether the “external electrodes” on defendant’s accused products constitute
part of the termination structure. (See MSJ Order at 46-48 (discussing
parties’ arguments).) Thus, defendant’s reference to “external electrodes”
raises the possibility that defendant wishes to have the court consider the
accused products in construing terminations, which would be improper. See
Vivid Techs., 200 F.3d at 803 (“[C]laims are construed objectively and
without reference to the accused device.”).


                                     26
       C.   Prosecution History

            Regarding the ‘547 Patent’s prosecution history, the

parties agree that U.S. Patent No. 5,569,880 (the “‘880 Patent,”

also referred to as “Galvagni” in the parties’ briefs), issued

to Galvagni et al., was addressed in the prosecution of the ‘547

Patent and during the IPR review process that took place during

the pendency of this action.        (See Pl. Mem. at 8; Def. Mem. at

22.)    Defendant also notes that the ‘880 Patent “describes

conductive pads or terminal pads located on the bottom surface,

and as portions of the termination.”         (Def. Mem. at 22 (citing

‘880 Patent, Def. Ex. BZ, ECF No. 133-3, ECF pp. 340-45, at

2:64-65, 6:46-48; Randall Decl. ¶ 66.) 6

            Citing an “Examiner’s Amendment” produced during the

‘547 Patent’s initial prosecution, defendant asserts that

“during the prosecution history of the ‘547 [P]atent, these

‘bottom lands’ and ‘mounting lands’ were eliminated from

‘terminations.’”     (Id. (citing Def. Ex. BW, ECF No. 133-3, ECF

pp. 1-107, at ECF p. 86); see also id. at 24 (same, and

asserting that “any reference to ‘pads’” was also eliminated in

the ‘547 Patent’s prosecution).)

            According to defendant, the Examiner’s Amendment

establishes that “bottom lands” and “mounting lands” cannot be



6     The ‘880 Patent is also annexed as Exhibit 4 to plaintiffs’ opening
claim construction brief, and is docketed at ECF No. 130-4.


                                     27
part of the termination structure.    (Def. Mem. at 24.)

Defendant does not expressly argue “prosecution history

disclaimer” in its memorandum of law.    Nevertheless, the court

will consider defendant as having made a prosecution history

disclaimer argument.   “[A] party seeking to invoke prosecution

history disclaimer bears the burden of proving the existence of

a ‘clear and unmistakable’ disclaimer that would have been

evident to one skilled in the art.”    Trivascular, 812 F.3d at

1063–64 (citing Elbex Video, Ltd. v. Sensormatic Elecs. Corp.,

508 F.3d 1366, 1371 (Fed. Cir. 2007)).    Here, defendant fails to

meet its burden to show that plaintiffs clearly and unmistakably

disclaimed “bottom lands” and “mounting lands” as falling within

the meaning of “terminations.”

          As plaintiffs point out, the Examiner’s Amendment

replaced the term “mounting lands” with the term “portions.”

More specifically, the language in what is now claim 12

originally claimed “substantially L-shaped terminations located

on opposite end surfaces of said device body, with mounting

lands of said terminations located on a bottom surface of said

device body and with lands only negligibly on a top surface of

said device body.”   (Examiner’s Amendment, Def. Ex. BW, ECF No.

133-3, at ECF p. 86 (the bold type added by the court indicates

language subsequently deleted by the Examiner’s Amendment).)

Pursuant to the Examiner’s Amendment, the relevant language was


                                 28
rewritten as “substantially L-shaped terminations located on

opposite end surfaces of said device body, with portions of said

terminations extending over a bottom surface of said device body

and negligibly on a top surface of said device body.”      (Id.

(emphasis added to indicate new language).)

           The foregoing alterations make readily apparent that

the Examiner’s Amendment actually broadened the scope of claim

12; thus, defendant’s disclaimer argument fails.      Moreover, the

Examiner’s Amendment indicates that the portions of the

termination structure that extend over the bottom surface, and

negligibly over the top surface, of the capacitor device are not

limited to “lands” or “mounting lands.”      Consequently, not only

does defendant’s disclaimer argument find no support in the

Examiner’s Amendment, the Examiner’s Amendment affirmatively

weighs against defendant’s proposed construction by suggesting

that defendant’s effort to limit the functions that a

“termination” may serve is not consistent with the ‘547 Patent.

II.   Extrinsic Evidence

           Persuasive extrinsic evidence before the court weighs

in favor of plaintiffs’ contention that the court need not

construe “terminations” as structures that provide “electrical

and mechanical connection” to the capacitor device’s “conductive

patterns/electrodes.”      Specifically, at his deposition,




                                   29
defendant’s expert, Dr. Randall, conceded that terminations need

not connect to capacitors’ internal electrodes.

          Dr. Randall was presented with the below diagrams,

which are taken from his declaration:




Randall Decl., ECF No. 133-4,   Randall Decl., ECF No. 133-4,
ECF pp. 70-137 of 260, ¶ 54     ECF pp. 70-137 of 260, ¶ 56

          Dr. Randall admitted that the capacitor on the right,

from paragraph 56 of his report, has two terminations, and also

has two “floating” electrodes that do not electrically and

mechanically connect to any termination.    (Randall Dep., Pl. Ex.

33, ECF No. 135-2, at 593:14-594:2.)    Dr. Randall’s admission

makes clear that terminations need not provide “electrical and

mechanical connection” to internal electrodes in all capacitors.

Instead, whether terminations provide electrical and/or

mechanical connection to internal electrodes depends on the

capacitor in question and, as discussed above, nothing in the

intrinsic evidence suggests that the ‘547 Patent requires that

terminations provide such connection.




                                30
          Further, as the Federal Circuit has explained,

extrinsic evidence “may not be used to vary or contradict the

claim language[,] [n]or may it contradict the import of other

parts of the specification.”   Vitronics, 90 F.3d at 1584

(citations omitted).   As discussed above, the clear import of

Table II is that plating constitutes part of the termination

structure.   Consequently, to the extent defendant seeks to rely

on extrinsic evidence to establish that plating is not part of

the termination structure, the court respectfully rejects

defendant’s arguments.

          Moreover, defendant’s extrinsic evidence is

unconvincing.   Defendant’s claim construction brief refers and

cites to numerous patents that defendant contends establish that

capacitors may have a number of external conductive structures

that are not terminations.   (See Def. Mem. at 2-3, 16-17

(referring to, but not citing, the ‘791 Patent, and citing

numerous other United States Patents).)   For instance, defendant

cites to patents that disclose external conductive structures

including “resistors printed on the surface,” “a conductive

trace on the surface of the capacitor . . . between the third

termination and the first termination,” and a “top electrode.”

(Def. Mem. at 16-17 (citing, among others, U.S. Patent No.

9,779,874, Def. Ex. F, ECF No. 131-3, ECF pp. 38-50 of 117, at

9:67-10:56 (external printed resistors); U.S. Patent No.


                                31
9,287,844, Def. Ex. N, ECF No. 131-4, ECF pp. 1-17 of 133,

Abstract and at 2:5-38, 4:38-6:37 (conductive trace on surface

between first and third terminations); U.S. Patent 5,264,983,

Def. Ex. P, ECF No. 131-4, ECF pp. 30-35 of 133, Abstract and at

1:60-66, 2:17-25 (top electrode).)

          This line of argument ignores that the claim

construction inquiry is as to the meaning of “terminations” as

it is used in the ‘547 Patent, not as it is used in any other

patent.   As the Federal Circuit has explained, “[a] particular

term used in one patent need not have the same meaning when used

in an entirely separate patent.”     Medrad, Inc. v. MRI Devices

Corp., 401 F.3d 1313, 1318 (Fed. Cir. 2005); see Maytag Corp. v.

Whirlpool Corp., 95 F. Supp. 2d 888, 893 (N.D. Ill. 2000)

(observing that “a patentee may choose to use the same word in

different ways in different patents (part of the conventional

wisdom that a patentee may be his or her own lexicographer),”

but noting the use of a similar term in another patent by same

patentee).   Consequently, “the manner in which the term is used

in the patent may dictate a definition that differs from the

definition that would be given to the same term in a different

patent with a different specification or prosecution history.”

Medrad, 401 F.3d at 1318 (citation omitted); see also Young

Dental Mfg. Co. v. Q3 Special Prods., Inc., 112 F.3d 1137, 1143

(Fed. Cir. 1997) (“The specification that is relevant to claim


                                32
construction is the specification of the patent in which the

claims reside.”).

          Here, as the court has discussed at length, nothing in

the ‘547 Patent discloses the existence of any external

conductive structures other than terminations.   Thus,

plaintiffs’ proposed construction of “terminations” is not

inconsistent with the ‘547 Patent’s specification.    The

potential inconsistency of plaintiffs’ proposed construction

with other patents’ specifications, which are not at issue in

the instant action, does not alter this conclusion.

          Defendant also cites various reference materials.

These materials, however, do not indicate that the additional

language that defendant proposes to include in the construction

of “terminations” is necessary.    None of the reference materials

provides an authoritative definition of terminations.    Instead,

they address capacitors in a variety of contexts that are of

limited relevance to the proper construction of the ‘547 Patent

in light of its specification.

          For instance, defendant asserts that its definition is

drawn from a document titled Basics of Ceramic Chip Capacitors.

(Def. Mem. at 8-9 (citing and quoting Basics of Ceramic Chip

Capacitors, Def. Ex. AD, ECF No. 132, ECF pp. 28-42 of 377, at

4-5).)   Although not expressly acknowledged by defendant, this

document is a product of Johanson Dielectrics, Inc., a


                                  33
California-based capacitor manufacturer, which attributes the

document to “John Maxwell, Director of Product Development.”

(See Basics of Ceramic Chip Capacitors (Internet Version),

available at https://www.johansondielectrics.com/basics-of-

ceramic-chip-capacitors (last accessed Nov. 2, 2018) (containing

identical information to Defense Exhibit AD and attribution to

Mr. Maxwell).)

          The Johanson Dielectrics document, however, is

intended to provide a general overview of the capacitor

manufacturing process, rather than authoritative definitions of

capacitor components.   (See Def. Ex. AD at 2 (“This presentation

is a quick overview of ceramic chip capacitors.”).)     Its

definition of “testing,” for example, includes no information

about the process by which capacitors are tested, and instead

states that “[t]he parts are tested and sorted to their correct

capacitance tolerances.   At this point the capacitor

manufacturing is complete.”   (Id. at 5.)   Moreover, its

definition of “terminations” refers to capacitors as consisting

of a single layer (id.), but as discussed above (and as

defendant concedes), terminations can have multiple layers.

Thus, even if the Johanson Dielectrics document were intended as

an authoritative guide to capacitor components, the court would

give its definition of “terminations” limited weight, if any,




                                34
because of its inconsistency with the terms of the ‘547 Patent’s

specification.

          Defendant also cites to two articles in the American

Ceramic Society Bulletin, which defendant characterizes as “[a]n

industry accepted publication in the capacitor field.” (Def.

Mem. at 9.)   The first article is David J. Malanga and B.

Timothy Bassler, Copper End Termination Materials for BME

Capacitors, The American Ceramic Society Bulletin, September

2000 (“Malanga & Bassler”), Def. Ex. AS, ECF No. 132-2, ECF pp.

14-19 of 163.    The second article is Ahmet R. Selcuker and

Michael A. Johnson, Termination Sintering in Multilayer Ceramic

Capacitors: Microstructural Interpretation, The American Ceramic

Society Bulletin, November 1993 (“Selcuker & Johnson”), Def. Ex.

BT, ECF No. 133-1, ECF pp. 132-40 of 146.

          Defendant notes that the Selcuker & Johnson article

states, in relevant part, that “[t]he metal [in termination

paste] is the electrically conductive material that connects the

fired termination to the internal electrodes.”    (Def. Mem. at 9

(quoting Selcuker & Johnson at 88).)   Selcuker & Johnson also

state that “[t]he termination is of particular importance

because it serves as a link between the internal electrodes and

the circuit board; furthermore, it must hermetically seal the

end of the chip.”   (Selcuker & Johnson at 88.)   Defendant’s

expert, however, has conceded that terminations need not


                                 35
actually connect internal electrodes to the circuit board.

Thus, Selcuker & Johnson’s statements about connectivity cannot

be taken as categorical statements about all capacitors, and

defendant provides no reason to conclude that Selcuker &

Johnson’s statements have any particular applicability to the

‘547 Capacitor.

          Similarly, defendant asserts that, according to

Malanga & Bassler, “the terminations are applied ‘to connect to

the internal electrodes.’”   (Def. Mem. at 9.)   In support of

this assertion, defendant cites to page 75 of Malanga & Bassler,

which does not exist.   Even assuming for the sake of argument

that Malanga & Bassler did make such a statement, however,

defendant’s expert has admitted that terminations need not

connect to internal electrodes in all capacitors.    Further, in

light of Malanga & Bassler’s references to “the alloying of the

end termination to the electrode,” and “the glass bonding of the

termination to the capacitor dielectric,” two processes not

discussed in any way in the ‘547 Patent, Malanga & Bassler

appear to be discussing a largely different type of termination

structure.   (Malanga & Bassler at 49.)   Consequently, their

article is of little relevance to the proper construction of

terminations in the ‘547 Patent.




                                36
III. Summary

           The court concludes that the record supports

plaintiffs’, and not defendant’s, proposed construction of

“terminations.”    The parties agree that “terminations” are

external conductive structures; the court need only determine

whether the additional requirements defendant seeks to impose

are warranted.    These additional requirements, however, find no

support in the claim language, specification, or prosecution

history.   Further, defendant’s own expert’s deposition testimony

indicates that defendant’s proposed additional construction

language is unwarranted, and defendant’s citations to extrinsic

evidence are unconvincing.    Consequently, the court adopts

plaintiffs’ construction.




                             Conclusion

           For the foregoing reasons, the disputed claim term

“terminations,” as it is recited in the ‘547 Patent, shall be

construed as “conductive structures arranged externally on the

device body.”    The parties are respectfully directed to confer

and, within fourteen (14) days, submit a joint letter to the

court stating how they intend to proceed in this action,


                                 37
including whether the parties seek to engage in any further

settlement discussions, or whether the court should set a trial

date.

SO ORDERED.

Dated: Brooklyn, New York
       November 2, 2018

                                         /s/
                              KIYO A. MATSUMOTO
                              United States District Judge
                              Eastern District of New York




                               38
